Citation Nr: 0737683	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back pain secondary to spondylolisthesis with 
degenerative disc disease.  

2.  Whether the veteran has any neurological disorders 
associated with his service-connected lumber spine disability 
(other than peripheral neuropathy of the right lower 
extremity) which may be separately evaluated.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995 
and from November 1996 to August 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claims.

In March 2005, the veteran submitted two statements.  One 
appealed the issues of an increased rating for the back 
disability and service connection for peripheral neuropathy 
of the right leg.  A second statement described the veteran's 
problems and said "I have not been able to work since 
January 2002 due to my conditions and degree of pain."  
Construing the veteran's claim liberally, the Board finds 
that this second statement was a notice of disagreement with 
the August 2004 denial of TDIU.  No statement of the case 
(SOC) has been issued on this claim.  The claim is REMANDED 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1998).

The issue of TDIU, and the appeals for service connection for 
peripheral neuropathy of the right extremity, and whether 
there are any separately ratable neurologic abnormalities 
associated with the service-connected back disability will be 
addressed in the remand portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDING OF FACT

The veteran's service-connected back disability is manifested 
by forward flexion to 5 degrees and backward extension to -5 
degrees, with inability to return to the neutral position on 
either movement, left lateral flexion to 10 degrees, right 
lateral flexion to 20 degrees, left rotation to 20 degrees, 
and right rotation to 15 degrees, all with slow and uneven 
movements and spasms.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for a service-
connected back disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5235 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran was granted service connection for 
his back disability and assigned a 60 percent rating in 
February 1999.  The veteran appealed that rating and it was 
eventually decreased to 40 percent in an October 2001 rating 
decision.  That rating decision became final and remained, in 
effect, unchanged, when the veteran submitted the December 
2003 claim for an increased evaluation which underlies this 
appeal.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with notice regarding effective 
dates and disability ratings in March 2006.  Although this 
notice was provided subsequent to final adjudication of the 
claim in the January 2006 supplemental statement of the case, 
the Board finds the veteran was not prejudiced by the timing 
of the notice, as service connection had already been 
granted.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from the VA facility in Fayetteville.  The veteran 
submitted several statements regarding his back disability.  
A VA examination was conducted in May 2004.  Significantly, 
neither the veteran nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.



The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings be sufficiently characteristic to identify the 
disease and the resulting disability, and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court of Appeals for Veterans Claims held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Thus, the Board has 
considered whether the veteran is entitled to staged ratings 
at any time during the appeal period.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to 


pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, with or without symptoms 
such as pain, stiffness, or aching in the affected area of 
the spine and a 100 percent rating is provided for evidence 
of unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.  At the May 2004 VA examination, the veteran could 
forward flex to 5 degrees and backward extend to -5 degrees, 
but could not return to the neutral position on either 
movement.  Left lateral flexion was to 10 degrees, right 
lateral flexion was to 20 degrees, left rotation was to 20 
degrees, and right rotation was to 15 degrees.  Movements 
were slow and uneven with spasms and facial grimacing.  There 
was marked tenderness of the lumbosacral spine on palpitation 
and marked fatigability of the lumbosacral spine.  The 
veteran could not perform any range of motion against 
resistance due to increased pain.  The examiner noted that 
the veteran is "functionally very limited."  He cannot 
travel outside the home independently, requires assistance in 
his activities of daily living, and uses a wheelchair to 
ambulate.  The Board finds that the veteran's symptoms are 
equivalent to unfavorable ankylosis of the entire 
thoracolumbar spine, and the veteran is therefore entitled to 
a 50 percent rating for his back disability.

The Board has considered whether the veteran meets the 
criteria for an evaluation in excess of 50 percent under any 
other diagnostic code.  The veteran is not entitled to an 
increased rating for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, as there is no 
evidence of incapacitating episodes.  There is also no 
evidence of unfavorable ankylosis of the entire spine.  

The rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note 


(1) (2007).  At the May 2004 VA examination, the examiner 
noted that the veteran's gait was antalgic, particularly in 
the left leg.  It is unclear whether this is attributable to 
the veteran's service-connected back disability, and this 
issue is discussed in the REMAND portion of the decision 
below.

The preponderance of the evidence is against a rating in 
excess of 50 percent. Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the veteran is granted a rating 
of 50 percent, but no more.

Extraschedular Rating

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the Under Secretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds there is evidence that the veteran's back 
disability alone has caused marked interference with 
employment.  The May 2004 VA examiner stated that, as a 
result of the veteran's back disability, the veteran is not 
able to obtain and maintain gainful employment.  The veteran 
contends that he is unemployable as a result of this service-
connected disability and his representative contended in July 
2007 that his is entitled to an extraschedular evaluation.  
This is essentially a claim for TDIU, which is, in essence, a 
claim for an extraschedular evaluation under 38 C.F.R. 
§§ 4.16(b) and 3.321(b)(2).  This issue is not ripe for 
review at this time and is discussed in the REMAND portion of 
this decision.




ORDER

A 50 percent evaluation for a service-connected back 
disability is granted, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.


REMAND

The veteran had two terms of service, but the only service 
medical records associated with the claims file are from the 
second term of service.  The remaining records from his 
service from May 1991 to May 1995 must be associated with the 
claims file.  Additionally, the veteran underwent a Medical 
Evaluation Board (MEB) before being discharged due to his 
back disability.  The MEB records and decision are not yet 
associated with the claims file and must be obtained.

The veteran's service medical records show that his back pain 
following the in-service injury was accompanied by radiating 
pain and cramping in his right leg.  The March 2004 
examination did not discuss this in-service incurrence.  
Instead, the veteran's peripheral neuropathy was attributed 
to human immunodeficiency virus (HIV) without a reasoned 
explanation.  The claim for service connection for peripheral 
neuropathy of the right lower extremity must be remanded and 
the service medical records must be considered and reviewed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).  Furthermore, the May 2004 examiner noted an 
antalgic gait, particularly on the left, but it is unclear 
whether this is related to the veteran's service-connected 
back disability.  An additional examination for neurologic 
manifestations of the back disability is needed.

The veteran is entitled to an SOC which addresses his claim 
of entitlement to a TDIU, if that has not already been done.  
Manlincon, 12 Vet. App. at 240-41; 


VAOPGCPREC 16-92.  The issue should be returned to the Board 
after issuance of the SOC only if the veteran files a timely 
substantive appeal.  The veteran should be informed that the 
submission of a substantive appeal as to this issue has not 
been accomplished, and the veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claims, and notice of the veteran' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should include a description 
of what is required in a claim for 
TDIU.

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to TDIU , service connection 
for peripheral neuropathy of the right 
extremity, any neurological disorders 
associated with his service-connected 
lumber spine disability (other than 
peripheral neuropathy of the right 
lower extremity) which may be 
separately evaluated.  

3.  A request for the veteran's service 
medical records from May 1991 to May 
1995 and for the records associated 
with the veteran's MEB, in addition to 
any other available service medical 
records, should be submitted to the 
National Personnel Records Center.  
These records should be associated with 
the claims file.  If these records 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

4.  Associate VA medical records, since 
October 2005, if any, with the 
veteran's claims folder.  

5.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed, 
particularly service medical records.  
The examiner should conduct a complete 
history and physical.

a.  The examiner should assign any 
diagnoses relevant to the right lower 
extremity.  The examiner should state 
whether any current right lower 
extremity problems are (1)  at least as 
likely as not due to the veteran's time 
in service or  (2) at least as likely 
as not due to or aggravated by the 
veteran's service-connected back 
disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it 


means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

b.  The examiner is further requested 
to identify any neurological symptoms 
or abnormal objective neurological 
findings which are at least as likely 
as not attributable to the veteran's 
service-connected back disability.  
These include loss of sensation, loss 
of motor function, radiculopathy and 
bladder or bowel impairment secondary 
to degenerative disc disease of the 
spine.  If neurological abnormality 
such as partial paralysis is present in 
an extremity, the examiner should 
classify it as mild, moderate or 
severe.  Results of any treatment of 
the disability should be described in 
detail.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for peripheral neuropathy of 
the right lower extremity should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, if the VA examination 
shows neurologic manifestations of the 
back disability, the claim for an 
increased rating for a back disability 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

7.  Issue an SOC as to the claim for 
TDIU, if that has not already been 
done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for TDIU should be returned to the 
Board for further appellate consideration only if the veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


